DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.  Applicant’s election without traverse of Group II, in the reply filed on 09/12/22, is acknowledged.

Claim Status
3.  The amendment, filed 09/12/22, has been entered. 

4.  Claims 1-21 are pending. Claims 1-9 and 16-17 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/12/22. Claims 10-15 and 18-21 are under examination.

Information Disclosure Statement
5.  The information disclosure statement (IDS) submitted on 03/10/20 was filed and entered.  The submission is in compliance with the provisions of 37 CFR 1.97 and has been considered by the Examiner.

Claim Objections
6. Claim 10 is objected to because of the following informalities:  improper use of an acronym/abbreviation.  Acronyms and abbreviations must be spelled out and/or defined upon first use; therefore, ORF and CDS must be explained/defined.  Appropriate correction is required.

7. Claim 10 and claim 18 are each objected to because of the following informalities:  improper format; see MPEP 608.01 which states that where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, and there may be plural indentations to further segregate subcombinations or related steps; See also 37 CFR 1.75 and MPEP 608.01(i)-(p). However, as noted below (see 112(b) rejection), these methods may not have positively recited steps; nevertheless, appropriate correction is required.

8.  Claim 11 is objected to because of the following informalities:  improper recitation of species names.  Latin names of microorganisms are properly recited with the genus name (i.e. first part of binomial identifier) capitalized and species name (i.e. second part of binomial identifier) in lower case, with both in italics, and having the genus name spelled out upon first usage.  Thus, for example, “B. microti” (see claim 11, line 3) is properly written as “Babesiosis microti”.  Appropriate correction, for all species listed in claim 11 is required. In addition, alternatives that are not species (e.g. “mammalian cell line” (see line 6) should not be italicized. 

Improper Markush Grouping Rejection
9.  Claims 11-15 are rejected on the basis that they contain an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use (emphasis added). A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature; See MPEP § 706.03(y).
In the instant case, the Markush grouping of parasite, apicomplexan parasite, B. microti parasite, bacterial, fungal, yeast, algae, vertebrate, invertebrate, mammalian, avian, insect, viral, E. coli, S. saccharomyces, virus-infected cells, Baculovirus-infected cells, insect cells infected with a virus including baculovirus, Tetrahymena thermophila, Dictyostelium discoideum, mammalian cell line, P. pasto, and Salmonella; is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use that flows from the substantial structural feature. To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims (although, note that the restriction requirement still holds and/or may be added) and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

Claim Rejections - 35 USC § 101
10.  35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


11.  Claims 10, 11, 14, and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to laws of nature (i.e. a natural phenomenon) without significantly more. 
The claims encompass methods of expressing proteins (i.e. a natural phenomenon) comprising the use of a naturally occurring promoter, in its natural host cell, as evidenced by the at least 60% sequence match of SEQ ID NO: 1 to the genome of Babesia microti:

    PNG
    media_image1.png
    439
    776
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    526
    774
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    834
    771
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    904
    774
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    303
    772
    media_image5.png
    Greyscale

In addition, Jaijyan et al. 2020 (Establishment of a stable transfection method in Babesia microti and identification of a novel bidirectional promoter of Babesia microti; Scientific Reports 10:15614) teaches the claimed promoter was identified in Babesia microti and that it primarily controls the transcription of the BMR1_03g03485 gene which encodes a hypothetical protein named CTQ41297 (e.g., see first paragraph of results on page 2). Therefore, although the claim is drawn to a statutory category (i.e. Step 1 of the subject matter eligibly analysis is yes), it is also directed to a natural phenomenon (Step 2A, prong 1, is yes).
This judicial exception is not integrated into a practical application because the claims amount to merely observing a natural phenomenon (i.e. protein production in a naturally occurring parasite). Therefore, Step 2A, prong 2, is no.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional required elements in claims 10, 11, 14 or 15; and no required modifications to the naturally occurring parasite (i.e. encompasses the use of unmodified parasites comprising the naturally occurring promoter for naturally occurring transcription). Thus, Step 2B is no.
Therefore, based upon consideration of the relevant factors with respect to the claims as a whole, the claims are rejected as ineligible subject matter under 35 U.S.C. 101.  

Claim Rejections - 35 USC § 112
12.  The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


13.  Claims 10-15 and 18-21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 10-12 are each indefinite because each is drawn to a method without any positively recited method steps.
In addition, regarding claim 11, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 11 recites the broad recitation “parasite”, and then the claim also recites “apicomplexan parasite” and “B. microti parasite” which is/are narrower statements of the same limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Similarly, the claims recite “vertebrate” (broad) and “mammalian” and “avian” (both narrower); “invertebrate” (broad) and “insect” (narrow); “bacterial” (broad) and E. coli and Salmonella (both narrower); fungal (broad) and yeast and S. saccharomyces (both narrower); and “…Baculovirus-infected cells” (broad) and “insect cells infected with a virus including baculovirus” (narrow).  Accordingly, clarification is required throughout the entire list to ascertain the metes and bounds of this claim.  
Claims 14 and 15 are indefinite because the goal of the preamble of claim 10 (see “A method of expressing a gene product or protein…”) is not met by the positively recited method steps (see signal detection and exposed to one or more drugs). In addition, each claim depends from claim 11, which does not require the reporter gene (i.e. see claim 13) and thus, there is insufficient antecedent basis for signal detection in each claim.
Claim 18 is indefinite because it is drawn to a method for expressing a gene comprising … expressing a gene and thus does not appear to have positively recited steps in the body of the claim to achieve the goal of the preamble.  In addition, the phrase “stably transfected” claim 18 is a relative term which renders the claim indefinite. The term “stably” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention (i.e. for how long does the transfection need to be maintained?). Thus, clarification is required.
Claims 19, 20, and 21 are indefinite because the goal of the preamble of claim 18 (see “A method of expressing a gene product or protein…”) is not met by the positively recited method steps found in these dependent claims. For example, detection of a parasite in a host; determining parasite growth or development; exposure to one or more drugs followed by signal detection appear to be independent (i.e. not related) to the goal of the preamble which is only drawn to expressing a gene product or protein.  Accordingly, clarification is required to remove ambiguity in scope and ascertain the metes and bounds of these limitations in view of the unrelated preamble. 
Other dependent claims do not address the issues identified above.


Claim Rejections - 35 USC § 112
14. The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
15. Claims 10-15 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
	Instant claims are drawn to method(s) of expressing a gene product or protein in an expression system, wherein the expression system comprises a promoter operably linked to control expression of an ORF, CDS or gene, wherein the sequence of the promoter has 60% or more identity to SEQ ID NO:1, or a contiguous part thereof, wherein the contiguous part thereof has a length of 100 nucleotides or more; Consequently, it is the Office’s position that (1) the claim(s) constitute(s) a "broad generic claim” based on the lack of guidance regarding “fragments” (i.e. sub-sequences having as little as 100 contiguous nucleotides from within SEQ ID NO: 2) and/or “variants” (i.e. which 40% of the nucleotides may be substituted within the claimed sequence); and (2) the claimed genus has substantial variation because of the numerous permutations permitted. 
However, the specification does not provide adequate written description to identify the broad genus of the claims because, inter alia, the specification does not disclose a correlation between the necessary structure of the polynucleotide (e.g. which 60% of nucleotides must be maintained and which 40% may be substituted in a variant and/or which 100 contiguous nucleotides, i.e. only about 5%, must be retained in a fragment) and the claimed function to be maintained (e.g. controlled expression of an operably linked ORF, CDS or gene).  It is noted that while a description of the ability of a claimed sequence may generically describe that molecule's function, it does not describe the molecule itself.  For example, the specification fails to identify critical nucleotides and/or sub-sequences within SEQ ID NO: 1 that must be retained in order to maintain the claimed functional activity. Consequently, the specification fails to describe the common attributes or structural characteristics that identify the members of this genus and because the genus of sequences is highly variable (i.e. each sequence has a unique structure; see MPEP 2434), the functional characteristics of the ability to control expression of an operably linked ORF, CDS or gene, is insufficient to describe the genus per se since, without a disclosed or art-recognized structure-function correlation, the capacity to recognize or understand the structure from the mere recitation of function and minimal structure is highly unlikely. 
In addition, MPEP §2163 states that if a biomolecule is described only by a functional characteristic (as in the instant case), without any disclosed correlation between function and structure of the sequence (as in the instant case), it is not sufficient for written description purposes, even when accompanied by a method of obtaining the claimed sequences. MPEP §2163 does state that for a generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus.  In the instant case, the specification provides complete structural information for SEQ ID NO: 1 (i.e. 1,969 nucleotides long encoding a promoter sequence). However, the specification does not adequately describe (A) any fragments having only 100 continuous nucleotides (i.e. only about 5% of the total sequence) and the ability to control expression of an operably linked ORF, CDS or gene and/or (B) any variants having only 60% similarity and the ability to control expression of an operably linked ORF, CDS or gene.  Accordingly, the specification also does not provide adequate written description to identify the broad and variable genus of the claims because, inter alia, it does not describe a sufficient number and/or a sufficient variety of representative species to reflect the breadth and variation within the genus (i.e. appears to be zero species of fragments and variants sufficient described).  
Consequently, based on the lack of information within the specification, there is evidence that a representative number and a representative variety of the numerous sequence fragments, variants, and/or variants of fragments, with both the claimed structural attributes and functional properties have not yet been identified. MPEP 2163 which states an adequate written description of a chemical invention requires a precise definition, such as by structure, formula, chemical name, or physical properties, and not merely a wish or plan for obtaining the chemical invention claimed; see, e.g., Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 927, 69 USPQ2d 1886, 1894-95 (Fed. Cir. 2004).  Accordingly, it is the Office’s position that one of skill in the art would not accept the disclosure of the fully described SEQ ID NO:1 as either a sufficient number and/or a sufficient variety of “representative species” for all of the fragments and variants, encompassed by the broad and variable generic claims; and therefore, would not conclude that Applicant was in possession of the entire genus.
With regards to the state of the art, the availability of molecular tools for Babesia microti were still under development and thus necessarily unpredictable, as evidenced by, for example, Liu et al. 2020 (Transient Transfection of the Zoonotic Parasite Babesia microti; Pathogens 9(108): 1-7) which teaches difficulties in researching Babesia microti are due to a lack of genetic manipulation tools (e.g. see section 1).  Liu teaches that a genome-wide analysis supports that B. microti defines a new clade in the phylum Apicomplexa based on significantly distant phylogeny and life cycle characteristics and accordingly, established transfection methods for other Apicomplexa would not necessarily be expected to work for B. microti (see section 3, page 4). Thus, the state of the art supports that even the skilled artisan requires guidance on the critical structures of the polynucleotide per se (e.g. its sequence and/or critical domains within its sequence) in order to control expression of genes and therefore does not provide adequate written description support for which structural features of the polynucleotide would predictably retain their functional activity (i.e. the state of the art is not sufficient to identify which nucleotides must be conserved in order to maintain the claimed functions).
Consequently, neither the specification nor the state of the art provides sufficient written description to support the genus encompassed by the claims. Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116.).   Given the above analysis of the factors as a whole, which the courts have determined are critical in determining whether Applicant is in possession of or the specification supports the claimed invention, Applicant has not satisfied the requirements as set forth under 35 U.S.C. 112(a)

		 
Claim Rejections - 35 USC § 102
16. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

17. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


18. Claims 18, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. 2020 (Transient Transfection of the Zoonotic Parasite Babesia microti; Pathogens 9(108): 1-7).
	Liu teach methods of expressing reporter genes (e.g. firefly luciferase; i.e. heterologous) operably linked to a promoter in transfected Babesia microti merozoites in infected red blood cells (iRBCs) derived from mice (i.e. a parasite infected host) using a Nucleofection platform (e.g. see top of page 2; Figure 1; Table 1; section 4; meeting limitation found in instant claims 18 and 20).  Liu teach parasite viability was confirmed using fluorescence microscopy and luminescence of the reporter gene product was measured using a Promega detection system (e.g. see Figure 3 and section 4; meeting limitations found in instant claim 19).
	Therefore, Liu anticipates the invention as claimed.

Conclusion
19. No claims are allowed.

20.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY MAILLE LYONS whose telephone number is (571)272-2966.  The examiner can normally be reached on Monday-Friday 8 am to 5 pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http: //www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

21.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY MAILLE LYONS/Examiner, Art Unit 1645                                       

11/22/2022